EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 CALGARY, ALBERTA – MARCH 5, 2015 – FOR IMMEDIATE RELEASE Commenting on fourth quarter and year end results, Steve Laut, President of Canadian Natural, stated, “2014 demonstrated the strength of our diverse and balanced asset base, and our ability to create long-term value for Canadian Natural’s shareholders. At the end of the year, we increased Company Gross total proved plus probable reserves to 8.89 billion BOE, replacing 413% of production, with a proved plus probable reserve life index of approximately 31 years. Our annual average production volumes reached record levels and annual operating costs were optimized as compared to 2013 levels after successfully integrating the acquisition of higher cost production volumes in the first half of 2014. Our transformation to a longer life, lower decline asset base remained on course as we delivered cost effective production volumes from Pelican Lake and brought Kirby South onstream. At Horizon Oil Sands, we commissioned the Phase 2A coker expansion ahead of schedule and below budget, resulting in increased utilization and name plate capacity. In 2015, we will leverage these execution synergies at Horizon, by reducing the scope of our planned 2015 turnaround, thereby increasing our 2015 annual Horizon production target by approximately 10,000 bbl/d.The majority of the original turnaround scope planned for 2015 will now be executed in May 2016 coincidental with additional Horizon project tie-in activity. Although we were faced with new crude oil pricing challenges in the fourth quarter of 2014, we have been able to adapt quickly to the changing conditions through our nimble, flexible capital allocation.With a disciplined business approach and a focus on operating and capital costs, our proven strategy allows us to withstand the current commodity price challenges 2015 is bringing.” Canadian Natural’s Chief Financial Officer, Corey Bieber, continued, “Strong cost management and prudent financial discipline continue to remain our focus given the volatility in commodity prices. Our proven track record of exercising capital flexibility and taking advantage of opportunities, such as the reduction in scope of the 2015 Horizon turnaround, facilitate the continued delivery of our defined plan and returning cash to shareholders, while maintaining a strong balance sheet and liquidity position. As a result of the Board of Directors’ confidence in the Company’s continued strength and successful execution of its proven and effective strategy, the quarterly cash dividend on common shares has once again been increased to $0.23 per share, the fifteenth straight year of increases in the Company’s dividend. Available year end liquidity of $2.6 billion was subsequently bolstered in the first quarter of 2015 by the Company entering into a new $1.5 billion 3 year drawn bank credit facility, further supporting our financial stability and resilience. Beyond today’s $150 million Horizon turnaround capital reduction, we retain additional optionality in our capital program as we move through 2015 and in future years, facilitating value creation for our shareholders irrespective of commodity price cycles.” QUARTERLY AND ANNUAL HIGHLIGHTS Three Months Ended Year Ended ($ Millions, except per common share amounts) Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Net earnings $ Per common share – basic $ – diluted $ Adjusted net earnings from operations (1) $ Per common share – basic $ – diluted $ Cash flow from operations (2) $ Per common share – basic $ – diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) (3) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in the Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. A barrel of oil equivalent (“BOE”) is derived by converting six thousand cubic feet (“Mcf”) of natural gas to one barrel (“bbl”) of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. Annual Overview § Canadian Natural realized cash flow from operations in 2014 of approximately $9.6 billion. This is a 28% increase in cash flow compared to approximately $7.5 billion in 2013. The increase in cash flow was primarily due to higher overall crude oil and NGLs, natural gas and synthetic crude oil (“SCO”) sales volumes in North America, higher crude oil and NGLs and natural gas netbacks in North America, higher realized risk management gains and the impact of a weaker Canadian dollar relative to the US dollar. § Net earnings increased to $3.9 billion in 2014 compared to $2.3 billion in 2013. Adjusted net earnings from operations increased to $3.8 billion in 2014 compared to $2.4 billion in 2013. Changes in adjusted net earnings reflect the changes in cash flow from operations. § Total overall production for the year averaged a record level of approximately 790,400 BOE/d, representing an increase of 18% from 2013 levels. § Total crude oil and NGL production for the year averaged a record level of approximately 531,200 bbl/d, an increase of 11% from 2013 levels. Crude oil production was driven by the following: — 31% annual increase in North America light crude oil and NGL production as a result of the successful integration of production volumes acquired in the first half of 2014 and a successful drilling program, — 17% annual increase in Pelican Lake production due to excellent reservoir and polymer flood operating performance, — 12% annual increase in thermal in situ production as Kirby South volumes advanced toward 40,000 bbl/d, 2 Canadian Natural Resources Limited — 10% annual increase in Horizon Oil Sands Mining (“Horizon”) production which included 25 days of planned downtime in Q3/14 used to complete the Coker plant expansion. Solid production volumes resulted from a continued focus on safe, steady and reliable operations targeting higher utilization rates; and, — 5% annual increase in primary heavy crude oil production as a result of a successful drilling program. § Total natural gas production for the year averaged 1,555 MMcf/d and increased by 34% from 2013 levels due to the successful integration of volumes acquired in the first half of the year, the impact of full year production volumes from the Septimus expansion, and a concentrated liquids-rich natural gas drilling program. § Canadian Natural ended 2014 with a strong balance sheet with debt to book capitalization of 33% and debt to EBITDA of 1.3x at December 31, 2014. § Canadian Natural maintains significant financial stability and liquidity represented in part by bank credit facilities. As at December 31, 2014, the Company had in place bank credit facilities of $5,627 million, of which $2,643 million, net of commercial paper issuances of $580 million, was available. § Subsequent to December 31, 2014, the Company entered into a new $1,500 million non-revolving term credit facility maturing April 2018. Additionally, the Company extended its existing $1,000 million non-revolving term credit facility to January 2017.The additional access to these credit facilities allows the Company to maintain its strong liquidity position. § Canadian Natural has increased its quarterly cash dividend on common shares to C$0.23 per share from C$0.225 per share payable on April 1, 2015. § Canadian Natural’s crude oil, SCO, bitumen, natural gas and NGL reserves were evaluated and reviewed by Independent Qualified Reserves Evaluators. The following highlights are based on the Company’s reserves using forecast prices and costs as at December 31, 2014(all reserve values are Company Gross unless stated otherwise): — Canadian Natural total proved crude oil, SCO, bitumen and NGL reserves increased 2% to 4.51 billion barrels. Proved natural gas reserves increased 39% to 6.00 Tcf. Total proved reserves increased 7% to 5.51 billion BOE, resulting in a reserve life index of 19.0 years. — Canadian Natural total proved reserves increased by 662 million BOE through additions and revisions, resulting in a proved reserve replacement ratio of 230%. — Canadian Natural total proved plus probable crude oil, SCO, bitumen and NGL reserves increased 8% to 7.54 billion barrels. Proved plus probable natural gas reserves increased 33% to 8.14 Tcf. Total proved plus probable reserves increased 11% to 8.89 billion BOE resulting in a reserve life index of 30.6 years. — Canadian Natural total proved plus probable reserves increased by 1,188 million BOE through additions and revisions, resulting in a proved plus probable reserve replacement ratio of 413%. — Canadian Natural total net exploration and production reserve replacement expenditures totaled approximately $8.18 billion in 2014, including acquisitions and excluding Horizon. Horizon project capital (including capitalized interest, share-based compensation and other) totaled approximately $2.73 billion and sustaining and turnaround capital totaled approximately $380 million. Fourth Quarter Overview § Total crude oil and NGL production was approximately 572,000 bbl/d for Q4/14, an increase of 20% from Q4/13 levels, resulting largely from increased crude oil and NGL production volumes across all business divisions. Q4/14 production volumes increased by 10% from the previous quarter as a result of added production volumes from the successful completion of the coker expansion tie-in in Q3/14 at Horizon. § Total natural gas production was 1,733 MMcf/d in Q4/14, an increase of 45% and 4% from Q4/13 and Q3/14 levels respectively. Increases in production levels, from the same quarter in the previous year, were largely due to acquisitions completed in the first half of the year and the concentrated liquids-rich Montney natural gas drilling program at Septimus. The increase from Q3/14 levels was primarily a result of minor property acquisitions completed in Q4/14 as well as growth from the current drilling program. Canadian Natural Resources Limited 3 § Canadian Natural generated cash flow from operations of approximately $2.4 billion in Q4/14 compared to approximately $1.8 billion in Q4/13 and $2.4 billion in Q3/14. The increase in Q4/14 levels from Q4/13 levels reflect higher sales volumes in North America from crude oil and NGLs, natural gas and SCO, higher realized risk management gains and the impact of a weaker Canadian dollar relative to the US dollar partially offset by lower crude oil sales volumes in the Offshore Africa segment, lower crude oil and NGLs netbacks in the North America, North Sea and Offshore Africa segments and lower SCO prices. The slight reduction in cash flow from Q3/14 levels reflects lower crude oil and NGL netbacks in the North America, North Sea and Offshore Africa segments, lower realized SCO prices and lower crude oil sales volumes in Offshore Africa, partially offset by higher SCO sales volumes from Horizon, higher realized risk management gains and the impact of a weaker Canadian dollar as compared to the US dollar. § Net earnings from operations for Q4/14 were $1,198 million, compared to net earnings of $413 million in Q4/13 and $1,039 million in Q3/14. Adjusted net earnings from operations for Q4/14 were $756 million, compared to adjusted net earnings of $563 million in Q4/13 and $984 million in Q3/14. Changes in adjusted net earnings reflect the changes in cash flow. Operational and Financial Highlights § In 2014 the Company achieved record annual aggregate production volumes for all North America Exploration and Production crude oil and NGL assets, which increased 14% from 2013 levels. — North America light crude oil and NGLs achieved record annual production volumes of approximately 89,600 bbl/d. Production increased 31% from 2013 levels, largely as a result of the successful integration of light crude oil and NGL production volumes acquired in the first half of 2014, as well as a successful drilling program. — Canadian Natural’s primary heavy crude oil continued to provide strong netbacks and provides one of the highest returns on capital in the Company’s portfolio of diverse and balanced assets. Primary heavy crude oil operations achieved record annual production of approximately 143,400 bbl/d, representing a 5% increase from 2013 levels. — Pelican Lake operations achieved record annual heavy crude oil production volumes of approximately 50,100 bbl/d, a 17% increase from 2013 levels. Canadian Natural continues to achieve success in developing, implementing and optimizing the leading edge polymer flood technology at Pelican Lake. – In Q4/14, Pelican Lake’s operating costs were $7.82/bbl contributing to overall annual operating costs for 2014 of $8.52/bbl, representing a 20% decrease in operating costs from 2013 levels. Industry leading Pelican Lake operating costs drive high netbacks and significant free cash flow generation. § During 2014 thermal in situ annual production volumes averaged approximately 107,800 bbl/d, a 12% increase from 2013 volumes primarily as a result of added volumes from Kirby South. — In September 2014, Canadian Natural received approval from the Alberta Energy Regulator (“AER”) to implement a low pressure steamflood at Primrose East Area 1. The steamflood commenced and production is ramping up as expected. — Subsequent to December 31, 2014, the Company received approval from the AER to implement low pressure cyclic steam stimulation (“CSS”) at Primrose East Area 2. — At Kirby South, Q4/14 production averaged approximately 22,200 bbl/d and production volumes continue to ramp up to the targeted 40,000 bbl/d of design capacity with the reservoir performing as expected. § Horizon achieved record annual average production of approximately 110,600 bbl/d of SCO, an increase of 10% from 2013 levels. After successfully completing the Coker plant expansion in Q3/14, 8 months ahead of the original schedule, utilization rates at Horizon were 96% in Q4/14 as production volumes reached a quarterly record level of approximately 128,100 bbl/d of SCO. — Through the completion of Phase 2A, additional coker capacity and equipment were added, increasing the plant name plate capacity to 133,000 bbl/d. New equipment performance combined with an optimized mining strategy have increased the stability of the extraction and upgrading processes, resulting in a further increase to plant name plate capacity to 137,000 bbl/d.As a result, the last three months (December 2014, January 2015 and February 2015) production volumes were approximately 136,000 bbl/d, 135,600 bbl/d and 136,600 bbl/d respectively, at Horizon, representing a utilization level of 99%. 4 Canadian Natural Resources Limited — The addition of facility redundancy through the completion of Phase 2A, along with a more effective mining strategy, will place less maintenance stress on the downstream equipment and has increased overall performance of the plant. As a result of this increased performance and the strong execution of the Phase 2B expansion, the 35 day maintenance turnaround originally planned for the latter half of 2015 has been reduced in scope for this year to six days, and remaining work is now targeted for May 2016. In addition, due to continued strong construction performance on the Horizon expansion, the tie-in work for the Phase 2B expansion is now targeted to be completed during this 2016 maintenance turnaround, which will enable targeted production of Phase 2B to incrementally increase earlier than previously expected. Production volumes after the turnaround are targeted to increase by 4,000 bbl/d in Q3/16 and 10,000 bbl/d in Q4/16, above the original ramp up of production planned. Phase 2B is targeted to add 45,000 bbl/d of productive capacity once fully commissioned in late 2016. — The now planned 2015 six day turnaround is targeted for this fall to ensure continued safe, steady and reliable production at Horizon. As a result of a shorter planned 2015 turnaround period, additional production volumes of 10,000 bbl/d are now targeted for 2015 and annual production guidance has increased to 121,000 bbl/d to 131,000 bbl/d. — Adjusted operating costs at Horizon averaged $37.18/bbl in 2014, representing a decrease of 8% from levels of $40.57/bbl in 2013. In Q4/14, adjusted operating costs averaged $34.34/bbl, representing a decrease of 12% and 8% from Q4/13 and Q3/14 levels respectively. Decreases in adjusted operating costs reflect improvement in safe, steady and reliable operations, the impact of cost reduction initiatives across the site, the production and internal use of mine diesel, and higher production volumes on a relatively fixed cost structure. Due to these improvements at Horizon, adjusted cash production costs are targeted to further decrease in 2015 and average between $32.00/bbl to $35.00/bbl this year. § Total natural gas production reached 1,555 MMcf/d on an annual basis in 2014, an increase of 34% from 2013 levels. The increase from 2013 levels resulted from the successful integration of acquired properties in North America, the impact of full year production volumes from the Septimus expansion, and a concentrated liquids-rich natural gas drilling program. § Western Canadian Select (“WCS”) differential to West Texas Intermediate (“WTI”) averaged US$19.41/bbl or 21% in 2014 compared to US$25.11/bbl or 26% in 2013. A narrower differential resulted from additional heavy crude oil demand in the U.S. Midwest and increased takeaway capacity to the U.S. Gulf Coast. § Canadian Natural is continuing its review of its royalty lands and royalty revenue portfolio and the best options to maximize shareholder value. Options for a final strategy as it relates to its fee title and royalty lands are as follows: — Divestiture of the portfolio assets, — Spin-off of the portfolio assets (IPO), or — Retention of the portfolio assets in their current state. – The development of leased acreage is ongoing and lease requests on undeveloped acreage continue to be evaluated. Production on the royalty lands has increased 10% from Q2/14 levels to Q3/14 levels. Drilling activity has been strong on the Company’s royalty lands with 268 wells drilled in Q3/14 and Q4/14, of which 219 wells were drilled by third party and 49 wells were drilled by Canadian Natural. § For the year ended December 31, 2014, the Company purchased for cancellation, under its Normal Course Issuer Bid, 10,095,000 common shares at a weighted average price of $44.85 per common share. § Canadian Natural has increased its quarterly cash dividend on common shares to C$0.23 per share from C$0.225 per share payable on April 1, 2015. 2015 Capital and Operating Budget Updates § Capital guidance for 2015 has been reduced by $150 million as a result of the reduction in scope of the originally planned 2015 Horizon maintenance turnaround from 35 days to 6 days. This is a result of the increased operating performance and the strong execution of the Phase 2B expansion. Tie-in work for the Phase 2B expansion will be completed during the maintenance turnaround, now targeted for May 2016. § As a result of the focus on cost control in the current commodity price environment, members of Canadian Natural’s Management Committee have agreed to a 10% salary reduction, effective March 1, 2015. Concurrently, the Board of Directors has also agreed to reduce their annual Board cash retainer by 10%. Canadian Natural Resources Limited 5 OPERATIONS REVIEW AND CAPITAL ALLOCATION In order to facilitate efficient operations, Canadian Natural focuses its activities in core regions where the Company owns a substantial land base and associated infrastructure. Land inventories are maintained to enable continuous exploitation of play types and geological trends, greatly reducing overall exploration risk. By owning and operating associated infrastructure, the Company is able to maximize utilization of its production facilities, thereby increasing control over production costs. Furthermore, the Company maintains large project inventories and production diversification among each of the commodities it produces; light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, bitumen and SCO (herein collectively referred to as “crude oil”), natural gas and NGLs. A large diversified project portfolio enables the effective allocation of capital to higher return opportunities. Drilling activity Year Ended Dec 31 (number of wells) Gross Net Gross Net Crude oil Natural gas 75 60 44 Dry 21 19 31 30 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 98% 97% North America Exploration and Production Crude oil and NGLs – excluding Thermal In Situ Oil Sands Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil Net successful wells drilled Success rate 98% 98% 97% 98% 97% § North America crude oil and NGLs achieved record quarterly production of approximately 291,000 bbl/d in Q4/14, an increase of 14% from Q4/13 levels and a slight increase from Q3/14 levels. § In Q4/14, primary heavy crude oil operations achieved record quarterly production of approximately 144,700 bbl/d. Primary heavy crude oil production increased 7% from Q4/13 levels and achieved a slight increase from Q3/14 levels. The Company’s large undeveloped land base, effective and efficient drilling program and vast inventory of over 8,000 potential well locations enables Canadian Natural to remain the industry leading primary heavy crude oil producer. Canadian Natural continued with its large and cost efficient drilling program, drilling 896 net primary heavy crude oil wells in 2014. § Canadian Natural’s primary heavy crude oil assets provide strong netbacks and are amongst the highest return on capital in the Company’s North America portfolio of diverse and balanced assets. 6 Canadian Natural Resources Limited § Pelican Lake operations achieved record annual heavy crude oil production volumes of approximately 50,100 bbl/d, a 17% increase from 2013 levels. Canadian Natural continues to achieve success in developing, implementing and optimizing the leading edge polymer flood technology at Pelican Lake. — In Q4/14, Pelican Lake’s operating costs were $7.82/bbl contributing to overall annual operating costs for 2014 of $8.52/bbl, representing a 20% decrease in operating costs from 2013 levels. Industry leading Pelican Lake operating costs drive high netbacks and significant free cash flow generation. § North America light crude oil and NGLs achieved record quarterly production of approximately 95,600 bbl/d in Q4/14. Production increased 30% and 2% from Q4/13 levels and Q3/14 levels respectively, largely as a result of the successful integration of light crude oil and NGL production volumes acquired in 2014, as well as a successful drilling program. Thermal In Situ Oil Sands Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Bitumen production (bbl/d) Net wells targeting bitumen – 1 38 15 Net successful wells drilled – 1 35 15 Success rate – 100% 92% 100% 98% § During 2014 thermal in situ annual production volumes averaged approximately 107,800 bbl/d, a 12% increase from 2013 volumes primarily as a result of added volumes from Kirby South. § Q4/14 thermal in situ production volumes were approximately 119,000 bbl/d, representing an increase of 52% and 3% from Q4/13 and Q3/14 levels respectively. The increase in Q4/14 from Q4/13 levels primarily reflects the recommencement of steaming at Primrose East Area 1 and the addition of increased Kirby South production volumes. § Primrose production volumes remained solid in Q4/14 as additional steaming approvals were received allowing execution of the Company’s development plans: — In September 2014, Canadian Natural received approval from the AER to implement a low pressure steamflood at Primrose East Area 1. The steamflood commenced and production is ramping up as expected. — Primrose South received approval for additional CSS on four pads in September 2014; production is targeted to ramp up in 2015. — Subsequent to December 31, 2014, the Company received approval from the AER to implement low pressure CSS at Primrose East Area 2. § At Kirby South, 2014 annual production averaged approximately 15,200 bbl/d as Q4/14 production volumes increased to an average of approximately 22,200 bbl/d. Kirby South continues to ramp to the targeted 40,000 bbl/d of design capacity with the reservoir performing as expected. Previously announced mechanical issues, which were resolved in Q3/14, limited the amount of steam entering the reservoir. The restriction in steam capacity deferred the timing to achieve full production capacity. Reservoir performance, as measured by steam to oil ratio (“SOR”) continues to be strong with January 2015 and February 2015 SORs of 2.42 and 2.40 respectively for wells on Steam Assisted Gravity Drainage (“SAGD”), and total production levels of approximately 23,400 bbl/d and 25,300 bbl/d respectively. Canadian Natural Resources Limited 7 Natural Gas Three Months Ended YearEnded Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Natural gas production (MMcf/d) Net wells targeting natural gas 16 22 11 76 45 Net successful wells drilled 16 21 11 75 44 Success rate 100% 95% 100% 99% 98% § North America natural gas production averaged 1,705 MMcf/d for Q4/14, an increase of 46% and 4% from Q4/13 and Q3/14 levels respectively. The increase from Q4/13 levels resulted from additional production volumes acquired in the first half of the year and minor property acquisitions completed in Q4/14.The increase from Q3/14 levels was due to a concentrated liquids-rich natural gas drilling program and the successful integration of the previously mentioned acquired volumes. § Concurrent with the successful integration of the acquired volumes and the continued focus on effective and efficient operations, the Company reduced operating costs related to these assets by approximately $86 million during 2014. Q4/14 operating costs were $1.34/Mcf, comparable to Q4/13 and Q3/14. International Exploration and Production Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil production (bbl/d) North Sea Offshore Africa Natural gas production (MMcf/d) North Sea 10 7 7 7 4 Offshore Africa 18 23 23 21 24 Net wells targeting crude oil – Net successful wells drilled – Success rate 100% 100% – 100% 100% § International crude oil production averaged approximately 34,000 bbl/d during Q4/14, comparable to Q4/13 levels and a 7% increase from Q3/14 levels. The increase in production over Q3/14 levels was primarily due to the reinstatement of the Banff/Kyle FPSO in July 2014. Production had been suspended for this FPSO since 2011 after the infrastructure suffered storm damage. § Canadian Natural has contracted a drilling rig to undertake a 10 well (5.9 net) infill development drilling program targeted to add 5,900 BOE/d of net production at the Espoir field, offshore Côte d’Ivoire. Drilling commenced in January 2015 and first oil is targeted at the end of Q1/15. § The Company has contracted a drilling rig to undertake a 6 well (3.5 net) infill development drilling program targeted to add 11,000 BOE/d of net production at the Baobab field, offshore Côte d’Ivoire. Drilling has commenced and first oil is targeted in Q2/15. § In Q2/14, an exploratory well was drilled on Block CI-514, in which the Company has a 36% working interest. The well demonstrated the presence of a working petroleum system. A second well is targeted to be drilled in the first half of 2015 to evaluate the up-dip potential of the initial well. 8 Canadian Natural Resources Limited § Canadian Natural has a 50% interest in the Block 11B/12B Exploration Right located in the Outeniqua Basin, approximately 175 kilometers off the southern coast of South Africa. In Q3/14, the operator, Total E&P South Africa BV, a wholly owned subsidiary of Total SA, commenced drilling the first exploratory well. In Q4/14, the exploration well was suspended due to mechanical issues with marine equipment on the drilling rig. The rig safely left the well location and, as the available drilling window has ended, it has been demobilized by the operator. The South African authorities have formally confirmed that the well drilled satisfies the work obligation for the initial period of the Block 11B/12B Exploration Right. The operator is reviewing the course of action to re-enter the well, and has indicated drilling operations are unlikely to resume in the area before 2016. North America Oil Sands Mining and Upgrading – Horizon Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Synthetic crude oil production (bbl/d) (1) The Company has commenced production of diesel for internal use at Horizon. Fourth quarter 2014 SCO production before royalties excludes 1,288 bbl/d of SCO consumed internally as diesel (third quarter 2014 – 875 bbl/d; year ended December 31, 2014 – 545 bbl/d). § Horizon achieved record annual average production of approximately 110,600 bbl/d of SCO, an increase of 10% from 2013 levels. After successfully completing the Coker plant expansion in Q3/14, 8 months ahead of the original schedule, utilization rates at Horizon were 96% in Q4/14 as production volumes reached a quarterly record level of approximately 128,100 bbl/d of SCO. § Through the completion of Phase 2A, additional coker capacity and equipment were added, increasing the plant name plate capacity to 133,000 bbl/d. New equipment performance combined with an optimized mining strategy have increased the stability of the extraction and upgrading processes, resulting in a further increase to plant name plate capacity to 137,000 bbl/d.As a result, the last three months (December 2014, January 2015 and February 2015) production volumes were approximately 136,000 bbl/d, 135,600 bbl/d and 136,600 bbl/d respectively, at Horizon, representing a utilization level of 99%. § The addition of facility redundancy through the completion of Phase 2A, along with a more effective mining strategy, will place less maintenance stress on the downstream equipment and has increased overall performance of the plant. As a result of this increased performance and the strong execution of the Phase 2B expansion, the 35 day maintenance turnaround originally planned for the latter half of 2015 has been reduced in scope for this year to six days, and remaining work is now targeted for May 2016. In addition, due to continued strong construction performance on the Horizon expansion, the tie-in work for the Phase 2B expansion is now targeted to be completed during this 2016 maintenance turnaround, which will enable targeted production of Phase 2B to incrementally increase earlier than previously expected. Production volumes after the turnaround are targeted to increase by 4,000 bbl/d in Q3/16 and 10,000 bbl/d in Q4/16, above the original ramp up of production planned. Phase 2B is targeted to add 45,000 bbl/d of productive capacity once fully commissioned in late 2016. § The now planned 2015 six day turnaround is targeted for this fall to ensure continued safe, steady and reliable production at Horizon. As a result of a shorter planned 2015 turnaround period, additional production volumes of 10,000 bbl/d are now targeted for 2015 and annual production guidance has increased to 121,000 bbl/d to 131,000 bbl/d. § Adjusted operating costs at Horizon averaged $37.18/bbl in 2014, representing a decrease of 8% from levels of $40.57/bbl in 2013. In Q4/14, adjusted operating costs averaged $34.34/bbl, representing a decrease of 12% and 8% from Q4/13 and Q3/14 levels respectively. Decreases in adjusted operating costs reflect improvement in safe, steady and reliable operations, the impact of cost reduction initiatives across the site, the production and internal use of mine diesel, and higher production volumes on a relatively fixed cost structure. Due to these improvements at Horizon, adjusted cash production costs are targeted to further decrease in 2015 and average between $32.00/bbl to $35.00/bbl this year. § Canadian Natural continues to deliver on its strategy to transition to a longer life, low decline asset base while providing significant and growing free cash flow. Canadian Natural’s staged expansion of Horizon to 250,000 bbl/d of SCO production capacity continues to progress on track and within cost estimates. Canadian Natural has committed to approximately 72% of the Engineering, Procurement and Construction contracts with over 70% of the construction contracts awarded to date, 85% being lump sum, ensuring greater cost certainty and efficiency. § Overall Horizon Phase 2/3 expansion is 56% physically complete as at Q4/14: Canadian Natural Resources Limited 9 — Reliability – Tranche 2 is 100% physically complete. Completion occurred in 2014 resulting in increased performance and overall production reliability. This phase contributed approximately 5% increase in production levels from Phase 1 production levels. — Directive 74 includes technological investment and research into tailings management. This project remains on track and is 51% physically complete. — Phase 2A is a coker expansion that was originally scheduled to be completed in mid-2015; however, due to strong construction performance and the early completion of the coker installation, the Company accelerated the tie-in to August 2014. The expanded Coker Unit is now fully operational and the project was completed on time and below budget. Horizon SCO production levels increased by approximately 12,000 bbl/d with the completion of the coker tie-in. — Phase 2B is 49% physically complete. This phase expands the capacity of major components such as gas/oil hydrotreatment, froth treatment and the hydrogen plant. As a result of strong project execution, certain components of this project will be tied-in during the May 2016 turnaround.Full commissioning of the Phase 2B equipment will be completed as planned in late 2016, adding 45,000 bbl/d of production capacity. — Phase 3 is on track and on schedule. This phase is 44% physically complete, and includes the addition of extraction trains. This phase is targeted to increase production capacity by 80,000 bbl/d in late 2017 and will result in additional reliability, redundancy and significant operating cost savings for the Horizon project. ROYALTIES Based on the analysis completed to date, Canadian Natural reports the following information for quarterly royalty volumes, which are based on the Company’s current estimate of revenue and volumes attributable to Q3/14: Royalty Production Volumes Comparison (1) Q3/14 Q2/14 Natural gas (MMcf/d) Crude oil (bbl/d) NGLs (bbl/d) Total (BOE/d) Royalty Production Volumes (1) Royalty volumes for Q3/14 attributable to Third Party Canadian Natural (2) Total Natural gas (MMcf/d) Crude oil (bbl/d) NGLs (bbl/d) 34 Total (BOE/d) Royalty Revenue by Product (1) Royalty revenue for Q3/14 attributable to ($ millions) Third Party Canadian Natural (2) Total Natural gas $
